—Appeal by the defendant from a judgment of the Supreme Court, Westchester County (DiBella, J.), rendered January 8, 2010, convicting him of assault in the second degree, vehicular assault in the second degree (two counts), leaving the scene of an incident without reporting, driving while intoxicated (two counts), reckless endangerment in the second degree, reckless driving, speeding (two counts), and failing to stop at a stop sign, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
By pleading guilty, the defendant forfeited his contention that the indictment contained a duplicitous count, and his contention that charging both assault in the second degree and two counts of vehicular assault in the second degree was an act of prosecutorial excess (see People v Hansen, 95 NY2d 227, 230 [2000]; People v Beattie, 80 NY2d 840 [1992]; People v Bracewell, 26 AD3d 812 [2006]; People v Vega, 268 AD2d 686, 687 [2000]). Furthermore, the defendant’s contention that his equal protection rights were violated is without merit (see People v Walton, 41 NY2d 880, 881 [1977]; People v Mahy, 305 AD2d 856 [2003]).
Mastro, J.E, Rivera, Hall and Miller, JJ., concur.